August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
SHAHEM BARAZI, THE BLACK STONE BUILDER, INC., AND THE BLACK
            STONE MANAGEMENT, INC., Appellants

NO. 14-15-00692-CV                          V.

                        ZUHER SALAMEH, Appellee
                     ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on April 29, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Shahem Barazi, The Black Stone Builder, Inc., and The Black Stone
Management, Inc..

      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.